Order issued November 12, 2012




                                             In The
                                   (£ourt of
                                 Di Irir[ of               al alla
                                     No. 05-11-00680-CR


                               JACOB WHEELER, Appellant



                             THE STATE OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F10-57968-H



                                         ORDER

       This appeal is REINSTATED.

       We VACATE our order of September 12, 2012 requiring the trial court to conduct a hearing

regarding the jury charges. The trial court clerk has filed a supplemental clerk’s record containing

the missing jury charges.

        We ORDER the trial court to file a certification of appellant’s right to appeal within

THIRTY (30) DAYS of the date of this order. See TEX. R. APP. P. 25.2(d).




                                                      JUSTICE